Citation Nr: 0109448	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  98-16 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to an increased rating from 30 percent disabling 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel






INTRODUCTION

The veteran had active military service from May 1969 to 
September 1971. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a July 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wilmington, 
Delaware, which denied the veteran's claim seeking 
entitlement to an increased rating for PTSD from 30 percent.

Although the veteran requested a hearing in his October 1998 
substantive appeal, in a January 2000 statement, he stated 
that he did not wish to reschedule his hearing.  

In the representative's March 2001 brief, a claim for a total 
disability rating based on individual unemployability was 
raised.  This issue is referred to the RO for appropriate 
adjudication.  


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

The veteran claims that his 30 percent rating for PTSD does 
not adequately reflect the severity of his condition.  
However, as the Court noted in Massey v. Brown, 7 Vet.App. 
204 (1994), rating decisions must be based on medical 
findings that relate to the applicable criteria.  In Massey, 
the Court reviewed a psychiatric rating and discussed the 
applicable criteria for rating psychiatric disabilities.  The 
Court noted that ratings must be based on medical findings 
which address the specific rating criteria. 

Similarly, in this instance, the July 1998 adjudication by 
the RO, which was based on a VA examination in May 1998, is 
not based on medical findings that relate to the specific 
criteria in the rating schedule.  For example, the 
examination report does not address all of the criteria for a 
50 percent rating, such as whether the veteran has flattened 
affect, whether he has panic attacks, or whether he has 
impaired judgment. 

In view of the Court's instructions in Massey, the veteran 
should be afforded another VA examination in which the 
examiner has access to the veteran's medical history, thereby 
enabling the examiner to describe the veteran's symptoms in 
terms consistent with the rating criteria.

It is also noted that the United States Court of Appeals for 
the Federal Circuit has recently held that 38 U.S.C.A. § 1110 
does not preclude compensation for an alcohol or drug abuse 
disability secondary to a service-connected disability, or 
use of an alcohol or drug-abuse disability as evidence of the 
increased severity of a service-connected disability.  Allen 
v. Principi, 237 F. 3d 1368 (February 2, 2001).  As the 
evidence shows that the Federal Circuit decision likely 
applies to the veteran's case (at the veteran's May 1998 VA 
examination, the examiner commented that a major stumbling 
block for the veteran appeared to be his alcohol abuse), when 
the veteran undergoes his VA examination, the examiner must 
comment on the degree to which any alcohol abuse is secondary 
to the veteran's PTSD.  

VA's statutory duty to assist a claimant in developing facts 
pertinent to his claim encompasses searching records in its 
possession.  Jolley v. Derwinski, 
1 Vet.App. 37, 40 (1990).  While there are VA treatment and 
hospitalization records on file for 1990 and 1991, there are 
no treatment or hospitalization records on file after that 
period.  Accordingly, all VA medical records for the period 
after 1991 should be associated with the claims file.  

Additionally, the United States Court of Appeals for Veterans 
Claims has indicated that questions as to the applicability 
of the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), must be addressed by VA in 
the first instance.  Holliday v. Principi, No. 99-1788 (U.S. 
Vet. App. Feb. 22, 2001).

For the reasons stated above, this case is REMANDED to the RO 
for the following actions:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The veteran should be requested to 
identify any recent medical treatment for 
his PTSD (both private and VA), and the 
RO should request copies of all records 
associated with such treatment.  All VA 
medical records for the period from 1991 
to the present should be associated with 
the claims file.  

2.  The RO should schedule the veteran 
for a VA psychiatric examination.  It is 
imperative that the veteran's claims 
folder be made available to the examiner 
for review in conjunction with the 
examination.  The examiner should then 
conduct a thorough psychiatric 
examination.  All appropriate special 
studies or tests are to be accomplished.  
The examiner should assign a numerical 
code under the Global Assessment of 
Functioning Scale (GAF) provided in the 
Diagnostic and Statistical Manual for 
Mental Disabilities.  A complete 
rationale for any opinion expressed must 
be provided.  The examiner's report must 
include answers to the following 
questions:

a.  Does the veteran have a 
flattened affect?

b.  Does the veteran have 
circumstantial, circumlocutory, or 
stereotyped speech?

c.  Does the veteran have panic 
attacks more than once a week?

d.  Does the veteran have difficulty 
in understanding complex commands?

e.  Does the veteran have impairment 
of short-and long-term memory (e.g., 
retention of only highly learned 
material, forgetting to complete 
tasks)?

f.  Does the veteran have impaired 
judgment?

g.  Does the veteran have impaired 
abstract thinking?

h.  Does the veteran have 
disturbances of motivation and mood?

i.  Does the veteran have difficulty 
in establishing and maintaining 
effective work and social 
relationships?

j.  Has the veteran taken time off 
from work due to his PTSD, and if 
so, how much?

k.  Does the veteran have suicidal 
ideation? 

l.  Does the veteran have 
obsessional rituals which interfere 
with routine activities?

m.  Is the veteran's speech 
intermittently illogical, obscure, 
or irrelevant?

n.  Does the veteran have near-
continuous panic or depression 
affecting the ability to function 
independently, appropriately, and 
effectively?

o.  Does the veteran have impaired 
impulse control (such as unprovoked 
irritability with periods of 
violence)?

p.  Does the veteran have spatial 
disorientation?

q.  Does the veteran neglect his 
personal appearance and hygiene?

r.  Does the veteran have difficulty 
in adapting to stressful 
circumstances (including work or a 
worklike setting)?

s.  Does the veteran have an 
inability to establish and maintain 
effective relationships?

t.  Does the veteran have gross 
impairment in thought processes or 
communication>

u.  Does the veteran have persistent 
delusions or hallucinations?

v.  Does the veteran have grossly 
inappropriate behavior?

w.  Is the veteran in persistent 
danger of hurting himself or others?

x.  Does the veteran have 
intermittent inability to perform 
activities of daily living 
(including maintenance of minimal 
personal hygiene)?

y.  Is the veteran disoriented to 
time or place?

z.  Does the veteran have memory 
loss for names of close relatives, 
his own occupation, or own name?

aa.  Does the veteran suffer from 
alcohol abuse, and if so, is his 
alcohol abuse caused by his PTSD?

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer any pertinent formal or informal 
guidance provided by the Department, 
including, among others things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  

5.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.  

6.  Upon completion of the above, the RO 
should review the evidence of record and 
enter its determination with respect to 
the claim for an increased rating for 
PTSD from 30 percent.  In considering the 
veteran's claim, the RO should consider 
the case of Allen v. Principi, 237 F. 3d 
1368 (February 2, 2001) regarding alcohol 
abuse being secondary to PTSD.  .In the 
event that the claim on appeal is not 
resolved to the satisfaction of the 
appellant, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until she is informed, but she may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




